Title: James B. Longacre to James Madison, 14 October 1833
From: Longacre, James B.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Baltimore
                                
                                October 14. 1833
                            
                        
                        It is entirely owing to circumstances apart from my own intentions, that I have deferred the pleasure it
                            gives me to acknowledge the receipt of materials for a biographical sketch of yourself intended for the National Portrait
                            Gallery furnished by a friend of your selection—The document thus furnished is very satisfactory, and leaves nothing to
                            regret; but it’s brevity, a fault which we have too seldom cause to remark in other
                            contributions for our work—My thanks however, for the promptness of your attention and courtesy, are not on that account
                            the less due, or cheerfully rendered—
                        Be pleased to accept Sir for yourself and Mrs. Madison, the assurance of my most sincere and grateful
                            recollections—Your most obt. Servt. &c.
                        
                            
                                James B. Longacre
                            
                        of Philadelphia
                    